          Case 2:05-cr-00240-JAM-DB Document 766 Filed 01/22/20 Page 1 of 1




   Memorandum
   United States Attorney’s Office
   Eastern District of California



          Request for Status Conference date in:
 Subject: United States v. Hamid Hayat, et al.   Date:           January 22, 2020
          2:05-CR-00240-JAM
                                                            André M. Espinosa
                                                            U.S. Attorney’s Office
           Harry Vine,                                      Eastern District of California
 To:       Courtroom Deputy to the Honorable          From: 501 I Street, Ste 10-100
           John A. Mendez                                   Sacramento, California 95814
                                                            Telephone: (916) 554-2700
                                                            Fax: (916) 554-2900

       The parties would like to request a Status Conference to be set for Tuesday, February 11, 2020
at 9:15AM.

       The parties have been contacted informally, and they will have additional notice through this
request and any further notice the Court files.

Please contact me at (916) 554-2724 if you have any questions.
